UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51310 VESTIN FUND III, LLC (Exact name of registrant as specified in its charter) NEVADA 87-0693972 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 8880 W. SUNSET ROAD, SUITE 200, LAS VEGAS, NEVADA 89148 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number: 702.227.0965 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] As of August 14, 2013, 2,024,424 membership units in the Company were outstanding. TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 1 Balance Sheets as of June 30, 2013 and December 31, 2012 1 Statements of Operations for the Three and Six Months Ended June 30, 2013 and 2012 2 Statements of Other Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2013 and 2012 3 Statement of Members’ Equity and Other Comprehensive Loss for the Six Months Ended June 30, 2013 4 Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 19 Part II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6. Exhibits 21 SIGNATURES 22 Exhibit 31.1 Exhibit 31.2 Exhibit 32 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS VESTIN FUND III, LLC BALANCE SHEETS (UNAUDITED) June 30, 2013 December 31, 2012 ASSETS Assets Cash and cash equivalents $ $ Notes receivable, net of allowance of $782,000 at June 30, 2013 and $871,000 at December 31, 2012 Real estate held for sale Investment in equity method investee held for sale Due from related parties Other assets Total assets $ $ LIABILITIES AND MEMBERS' EQUITY Liabilities Accounts payable and accrued liabilities $ $ Deferred income Due to related parties Total liabilities Commitments and contingencies Members' equity Members' units - authorized 10,000,000 units, 2,024,424 units issued and outstanding at June 30, 2013 and December 31, 2012 Total members' equity Total liabilities and members' equity $ $ The accompanying notes are an integral part of these financial statements. -1- VESTIN FUND III, LLC STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended June 30, For the Six Months Ended June 30, ARevenues Interest income from investment in real estate loans $ Gain related to pay off of real estate loan, including recovery of allowance for loan loss Gain related to pay off of notes receivable, including recovery of allowance for notes receivable Total revenues Operating expenses Provision for loan losses Professional fees Other Total operating expenses Loss from operations ) Non-operating income Recovery from settlement with loan guarantor Total non-operating income, net Discontinued Operations Write-down of real estate held for sale ) ) Gain on sale of building Gain on sale of marketable securities – related party Income from equity method investee held for sale Net gain on sale of real estate held for sale Expenses related to real estate held for sale ) Total income(loss) from discontinued operations ) ) NET INCOME (LOSS) $ ) ) ) Net income (loss) allocated to members $ ) ) ) Net loss allocated to members per weighted average membership units $ ) ) ) Weighted average membership units The accompanying notes are an integral part of these financial statements. -2- VESTIN FUND III, LLC STATEMENTS OF OTHER COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For The Three Months Ended June 30, For The Six Months Ended June 30, Net income (loss) $ ) ) ) Unrealized holding loss on available-for-sale securities – related party ) Comprehensive income (loss) $ ) ) ) The accompanying notes are an integral part of these financial statements. -3- VESTIN FUND III, LLC STATEMENT OF MEMBERS' EQUITY AND OTHER COMPREHENSIVE LOSS FOR THE SIX MONTHS ENDED JUNE 30, 2013 (UNAUDITED) Units Amount Members' equity at December 31, 2012 $ Comprehensive loss: Net loss ) Total comprehensive loss ) Members' equity at June 30, 2013 (unaudited) $ The accompanying notes are an integral part of these financial statements. -4- VESTIN FUND III, LLC STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) ) Adjustments to reconcile net loss to net cash used in operating activities: Provision for loan loss Gain on sale of marketable securities – related party ) Gain related to sale of real estate held for sale ) Gain related to recovery of allowance for loan loss ) Recovery of allowance for doubtful notes receivable ) ) Gain related to recovery of allowance for loan loss ) Gain on sale of building ) Write-downs on real estate held for sale Income from equity method investee held for sale ) ) Change in operating assets and liabilities: Accounts payable and accrued liabilities ) ) Due to/from related parties ) Deferred income ) Other assets ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from loan payoff Proceeds from sale of marketable securities – related party Proceeds from settlement from loan guarantor Proceeds related to sale of building Proceeds from notes receivable Proceeds related to real estate held for sale Proceeds from distribution from investment in equity method investee Net cash provided by investing activities Cash flows from financing activities: Liquidating distributions, net of reinvestments ) Net cash used by financing activities ) NET CHANGE IN CASH ) Cash, beginning of period Cash, end of period $ $ Non-cash investing and financing activities: Write-off of interest receivable and related allowance $ $ Reclassify loan and related allowance to note receivable $ $ Adjustment to note receivable and related allowance $ $ Investment in equity method investee – held for sale acquired through foreclosure, net of prior allowance $ $ Real estate held for sale acquired through foreclosure, net of prior allowance $ $ The accompanying notes are an integral part of these financial statements. -5- VESTIN FUND III, LLC NOTES TO FINANCIAL STATEMENTS JUNE 30, 2013 (UNAUDITED) NOTE A — ORGANIZATION Vestin Fund III, LLC was organized in April 2003 as a Nevada limited liability company for the purpose of investing in commercial real estate loans (hereafter referred to as “real estate loans”) and income-producing real property.In this report, we refer to Vestin Fund III, LLC as “the Company,” “our Company,” the “Fund,” “we,” “us,” or “our”. We commenced operations in February 2004.Prior to March 2007, we invested in revenue-generating commercial real estate and loans secured by real estate through deeds of trust or mortgages (hereafter referred to collectively as “deeds of trust” and as defined in our Operating Agreement as “Mortgage Assets”).On March 5, 2007, a majority of our members approved the Third Amended and Restated Operating Agreement, which limited the Company’s investment objectives to investments in real estate loans. At a special meeting of our members held on July 2, 2009, a majority of the members voted to approve the dissolution and winding up of the Fund, in accordance with the Plan of Complete Liquidation and Dissolution (the “Plan”) as set forth in Annex A of the Fund’s proxy statement filed with the Securities and Exchange Commission (the “SEC”) pursuant to Section 14(a) of the Securities and Exchange Act of 1934 on May 11, 2009.The Plan became effective upon its approval by the members on July 2, 2009.As a result, we have commenced an orderly liquidation and we no longer invest in new real estate loans.We anticipate that the liquidation will be substantially completed by the second half of 2014.However, because of numerous uncertainties, the liquidation may be longer or shorter than expected.Because the liquidation of the Fund was not imminent, as of June 30, 2013, the financial statements are presented assuming the Fund will continue as a going concern.Pursuant to the Plan, we will make liquidating distributions to members on a quarterly basis or as funds become available, subject to a reasonable reserve established to provide for payment of the Company’s ongoing expenses and contingent liabilities.Our members no longer have the right to have their units redeemed by us and we no longer honor any outstanding redemption requests effective as of July 2, 2009. On January 26, 2010, April 8, 2010, September 17, 2010, May 25, 2011 and June 15, 2012, we made liquidating distributions to all Fund Members, in the aggregate amount of approximately $1.0 million, $0.9 million, $0.3 million, $0.3 million, and $0.4 million, respectively, in accordance with the Plan.The amounts distributed to each Member of the Fund were calculated based upon the percentage ownership interest of such Member in the Fund.See Note G – Members’ Equity. We are not a mutual fund or an investment company within the meaning of the Investment Company Act of 1940, nor are we subject to any regulation thereunder. Michael Shustek owns a significant majority of Vestin Mortgage, LLC, a Nevada limited liability company, which is our manager (the “manager” or “Vestin Mortgage”). On January 7, 2011, Vestin Mortgage converted from a corporation to a limited liability company.Michael Shustek, the CEO and managing member of our manager and CEO, President and a director of us, wholly owns Vestin Group, which is engaged in asset management, real estate lending and other financial services through its subsidiaries.The business of brokerage and placement of real estate loans have been performed by affiliated or non-affiliated mortgage brokers, including Advant Mortgage, LLC (“MVP Mortgage”), a licensed Nevada mortgage broker, which is indirectly wholly owned by Michael V. Shustek. -6- Pursuant to our Operating Agreement and the Plan of Complete Liquidation and Dissolution approved by a majority of our members on July 2, 2009, our manager will continue to manage our operations during the liquidation process.Consequently, the orderly liquidation of our assets and our operating results are dependent upon our manager’s ability and performance in managing our liquidation.Because of numerous uncertainties, the liquidation may be longer or shorter than expected.Because the liquidation of the Fund was not imminent, as of June 30, 2013, the financial statements are presented assuming the Fund will continue as a going concern. Vestin Mortgage is also the manager of Vestin Realty Mortgage I, Inc. (“VRM I”), as the successor by merger to Vestin Fund I, LLC, (“Fund I”) and Vestin Realty Mortgage II, Inc. (“VRM II”), as the successor by merger to Vestin Fund II, LLC, (“Fund II).These entities have been formed to invest in real estate loans. During April 2009, we entered into an accounting services agreement with Strategix Solutions, LLC (“Strategix Solutions”), a Nevada limited liability company, for the provision of accounting and financial reporting services.Strategix Solutions also provides accounting and financial reporting services to VRM I and VRM II.The CFO of our manager and other members of our accounting staff are employees of Strategix Solutions.Strategix Solutions is managed by LL Bradford and Company, LLC ("LL Bradford"), a certified public accounting firm that has provided non-audit accounting services to us.The principal manager of LL Bradford was a former officer of our manager from April 1999 through January 1, 2005.Strategix Solutions is owned by certain partners of LL Bradford, none of whom are currently or were previously officers of our manager.On January 14, 2013, Eric Bullinger resigned his position as Chief Financial Officer of Vestin Realty Mortgage I, Inc., Vestin Realty Mortgage II, Inc and the equivalent of Chief Financial Officer of Vestin Fund III, LLC (hereafter referred to collectively as the “Vestin Entities”).On January 14, 2013, the Board of Directors appointed Tracee Gress as the Chief Financial Officer of the Vestin Entities. NOTE B — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The financial statements of the Company have been prepared in accordance with the accounting principles generally accepted in the United States of America (“GAAP”).In the opinion of management, all normal recurring adjustments considered necessary to give a fair presentation of operating results for the periods presented have been included.Interim results are not necessarily indicative of results for a full year.The information included in this Form 10-Q should be read in conjunction with information included in the 2012 annual report filed on Form 10-K. Management Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include interest-bearing and non-interest-bearing bank deposits, money market accounts, short-term certificates of deposit with original maturities of three months or less, and short-term instruments with a liquidation provision of one month or less. Revenue Recognition Interest is recognized as revenue on performing loans when earned according to the terms of the loans, using the effective interest method.We do not accrue interest income on loans once they are determined to be non-performing.A loan is non-performing when, based on current information and events, it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due.Cash receipts will be allocated to interest income, except when such payments are specifically designated by the terms of the loan as principal reduction.Interest is recognized on impaired loans on the cash basis method. -7- Deferred Revenue Recognition Deferred income supports the amount of sales proceeds withheld on a sale of our building during November 2006, with which we were required to establish an irrevocable stand by letter of credit which was to expire August 31, 2014.See Note F – Related Party Transactions. Real Estate Held for Sale Real estate held for sale includes real estate acquired through foreclosure and will be carried at the lower of the recorded amount, inclusive of any senior indebtedness, or the property's estimated fair value, less estimated costs to sell, with fair value based on appraisals and knowledge of local market conditions.While pursuing foreclosure actions, we seek to identify potential purchasers of such property.It is not our intent to invest in or to own real estate as a long-term investment.We generally seek to sell properties acquired through foreclosure as quickly as circumstances permit.The carrying values of real estate held for sale are assessed on a regular basis from updated appraisals, comparable sales values or purchase offers. Management classifies real estate held for sale when the following criteria are met: · Management commits to a plan to sell the properties; · The property is available for immediate sale in its present condition subject only to terms that are usual and customary; · An active program to locate a buyer and other actions required to complete a sale have been initiated; · The sale of the property is probable; · The property is being actively marketed for sale at a reasonable price; and · Withdrawal or significant modification of the sale is not likely. Classification of Operating Results from Real Estate Held for Sale Generally, operating results and cash flows from long-lived assets held for sale are to be classified as discontinued operations as a separately stated component of net income.Our operations related to real estate held for sale are separately identified in the accompanying statements of operations. Fair Value Disclosures Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e. “the exit price”) in an orderly transaction between market participants at the measurement date.In determining fair value, the Company uses various valuation approaches, including quoted market prices and discounted cash flows.The established hierarchy for inputs used, in measuring fair value, maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available.Observable inputs are inputs that market participants would use in pricing the asset or liability developed based on market data obtained from independent sources.Unobservable inputs are inputs that reflect a company’s judgment concerning the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances.The fair value hierarchy is broken down into three levels based on the reliability of inputs as follows: · Level 1 – Valuations based on quoted prices in active markets for identical instruments that the Company is able to access.Since valuations are based on quoted prices that are readily and regularly available in an active market, valuation of these products does not entail a significant degree of judgment. -8- · Level 2 – Valuations based on quoted prices in active markets for instruments that are similar, or quoted prices in markets that are not active for identical or similar instruments, and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. · Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement, which utilize the Company’s estimates and assumptions. If the volume and level of activity for an asset or liability have significantly decreased, we will still evaluate our fair value estimate as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction (that is, not a forced liquidation or distressed sale) between market participants at the measurement date under current market conditions.In addition, since we are a public reporting company, we are required to make our fair value disclosures for interim reporting periods. Net Income (Loss) Allocated to Members Per Weighted Average Membership Unit Net income (loss) allocated to members per weighted average membership unit is computed by dividing net income (loss) calculated in accordance with GAAP by the weighted average number of membership units outstanding for the period. Segments We operate as one business segment. Reclassifications Certain amounts in the June 30, 2012 financial statements have been reclassified to conform to the June 30, 2013 presentation. Income from Equity Method Investee Held for Sale, previously reported as non-operating income, is now presented as a part of Discontinued Operations.The reclassification had no impact on the Company’s financial condition, results of operations or cash flows. Income Taxes Limited liability companies (“LLCs”) are not liable for federal or state income taxes and, therefore, no provision for income taxes is made in the accompanying financial statements.Rather, a proportionate share of the LLC’s income, deductions, credits and tax preference items are reported to the individual members for inclusion in their tax returns. NOTE C — FINANCIAL INSTRUMENTS AND CONCENTRATIONS OF CREDIT RISK Financial instruments consist of cash, notes receivable, accounts payable and accrued liabilities, and due to/from related parties.The carrying value of these instruments approximates their fair values due to their short-term nature. Financial instruments with concentration of credit and market risk include cash, notes receivable, accounts payable and accrued liabilities, and due to/from related parties. We maintain cash deposit accounts and certificates of deposit, which, at times, may exceed federally insured limits.To date, we have not experienced any losses.As of June 30, 2013 and December 31, 2012, we had approximately $66,000 and $104,000, respectively, in excess of the federally insured limits. NOTE D — REAL ESTATE HELD FOR SALE At June 30, 2013, we held five properties with a total carrying value of approximately $0.3 million, which were acquired through foreclosure and recorded as investments in REO.Expenses incurred during the six months ended June 30, 2013 and 2012 related to our REO totaled approximately $11,000 and $40,000, respectively.Our REO is accounted for at the lower of cost or fair value less costs to sell with fair value based on appraisals and knowledge of local market conditions.We seek to sell properties acquired through foreclosure as quickly as circumstances permit taking into account current economic conditions. -9- Beginning balance, January 1, 2013 Real estate held for sale acquired through foreclosure $ Additional investment in REO Proceeds on nonrefundable extension fee Write down Sale Ending balance, June 30, 2013 $ NOTE E – INVESTMENTS IN EQUITY METHOD INVESTEE HELD FOR SALE During May 2012, we, VRM I and VRM II foreclosed on a loan with a balance of approximately $6.0 million, of which our portion was approximately $1.5 million. The property includes 23 cottage units in a retirement community located in Eugene, Oregon. The property includes operations, which are reported as an investment under the equity method from the date of this foreclosure. As our ownership percentage of the property is approximately 25%, the property is reported as an investment in equity method investee held for sale.During May 2013 we, VRM I and VRM II received a distribution in the amount of $600,000 of which our portion was $152,000. We account for investments using the equity method of accounting if the investments give us the ability to exercise significant influence, but not control, over the investees.Significant influence is generally deemed to exist if we have an ownership interest in the voting stock of an incorporated investee of between 20% and 50%, although other factors, such as representation on an investee’s board of managers, specific voting and veto rights held by each investor and the effects of commercial arrangements, are considered in determining whether equity method accounting is appropriate. We record our respective interests in the losses or income of such investees within the equity-method investees held for sale category on our statements of operations for each period. The carrying amount of our equity-method investments held for sale is recorded on our balance sheets as investments in equity-method investees held for sale. We evaluate our investments in the equity-method investees for impairment each quarter by comparing the carrying amount of each investment to its fair value. Because no active market exists for the investees’ limited liability company membership interests, we evaluate our investments in the equity-method investees for impairment based on our evaluation of the fair value of the equity-method investees’ net assets relative to their carrying values. If we ever were to determine that the carrying values of our investments in equity-method investees were greater than their fair values, we would write the investments down to their fair values. The following is a summary of the results of operations related to the investment in equity method investee held for sale for the three and six months ended June 30, 2013: For The Three Months Ended June 30, 2013 For The Six Months Ended June 30, 2013 Revenue $ Expenses (171,000 ) Net Income % of ownership 25
